Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/130,095 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because at the moment the claims are not considered patentably distinct and the scope of each claim would fall within the other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama (US 20180358889 A1)

Regarding claim 1. A power source apparatus including a plurality of first power sources, each connected to a load through a power supply line, and at least one second power source to be used in a case where the first power source is unable to output a predetermined voltage (see Fig. 4), wherein:
the second power source, is connected in parallel to the power supply line of at least one of the plurality of first power sources through a diode (see Fig. 4);
the load is configured to operate at a voltage equal to or more than a first voltage (see Fig. 4);
the first power source outputs a second voltage higher than the first voltage; and
the second power source outputs a third voltage, which is higher than the first voltage, the voltage output through the diode from the second power source being lower than the second voltage (see Fig. 4), thereby, when the voltage output from the first power source becomes lower than the voltage output through the diode from the second power source, the diode conducts and power is supplied from the second power source to the load (see para 0097-0101).
However, Moriyama  does not disclose which is provided on an anode side of the diode. 
Yet arranging these items in the manner described such as on an anode side of the diode would flow naturally to one of ordinary skill in the filed as it consist only of arranging parts. Further applicant has no stated the criticality form said format. 
Regarding claim 2 Moriyama  teaches wherein the second power source is connected in parallel to each of power supply lines of the plurality of the first power sources(see Fig. 4)1.
Regarding claim 3, Moriyama  teaches wherein a value of the third voltage is a value obtained by adding a voltage drop value through the diode to the value of the second voltage.
Regarding claim 4, Moriyama  teaches wherein a slew rate, during a transition state in which the value of the voltage output from the first power source reaches the second voltage, is set such that the voltage output from the first power source is more than the voltage output from the second power source (see para 0103-0105).
Regarding claim 5, Moriyama  teaches wherein, upon activation of the power source apparatus, during a transition state in which the voltage of the first power source reaches the second voltage, the second power source is activated after activation of the first power source so that the voltage of the first power source is more than the voltage of the second power source (see para 0103-0105).
Regarding claim 6, Moriyama  teaches a rated power of the second power source is equal to or more than the output power of the first power source which has a largest output power while the load operates (see para 0103-0105).
Regarding claim 7, Moriyama  teaches wherein each of the first power source and the second power source is an AC/DC power source, which converts an AC voltage into a DC voltage, or is a DC/DC power source that converts a DC voltage into a different DC voltage (see 200 and 201, Fig. 5).
Regarding claim 8, Moriyama  teaches further comprising a controller and a voltage detector configured to detect a voltage output from the first power source,
wherein the controller is configured to determine whether the first power source has failed or not based on a detection result of the voltage detected by the voltage detector, and to output, in a case where it is determined that the first power source has failed, a signal for notifying information representing that the first power source has failed (see 119).
Regarding claim 9, Moriyama  teaches wherein the first power source and the second power source have a common configuration, and a voltage drop element through which a voltage drops is connected in series between the second power source and the diode (see Fig. 5).
Regarding claim 10, Moriyama  teaches further comprising a controller and a detector configured to detect an output voltage of the second power source, the voltage drop element is a variable resistor,
wherein the controller is configured to change a voltage of the variable resistor according to a voltage detected by the detector (see 119).

Allowable Subject Matter
Claims 11 and12 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                             November 19, 2022